


Exhibit 10.22
CALIX, INC.
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT
DEFERRED COMPENSATION PLAN
Section 1.
Purpose and Administration.

(a)    Purpose; Equity Plan. The purpose of this Non-Employee Director
Restricted Stock Unit Deferred Compensation Plan (the “Plan”) is to assist the
members of the Board of Directors (the “Board”) of Calix, Inc. (the “Company”)
who are not employees of the Company (“Non-Employee Directors”) in their
financial planning by providing a means for the deferral of the settlement of
some or all of the Awards of Restricted Stock Units granted to such Non-Employee
Directors pursuant to the Company’s 2010 Equity Incentive Award Plan (as amended
from time to time and, collectively with any successor plans, the “Equity
Plan”). It is anticipated that the Plan will aid in attracting and retaining
members of the Board and provide a tax-efficient means for Non-Employee
Directors to meet the stock ownership guidelines of the Company as in effect
from time to time. Notwithstanding anything herein or in the Equity Plan to the
contrary, the settlement of an Award of Restricted Stock Units may not be
deferred, and no Non-Employee Director may elect or determine the settlement
date with respect to an Award of Restricted Stock Units except pursuant to a
Deferral Election (as defined below) in accordance with the terms of this Plan.
Unless a Deferral Election is made in accordance with the terms of this Plan,
the settlement date with respect to any Restricted Stock Units shall be the date
on which such Restricted Stock Units vest in accordance with the terms of an
Award Agreement. Defined terms used in this Plan but not defined herein shall
have the meanings assigned to such terms in the Equity Plan.
(b)    Administration. The Plan shall be administered by the Compensation
Committee of the Board (the “Committee”).
(c)    Powers/Duties/Liabilities of the Committee. The Committee shall implement
the Plan, and may adopt rules and regulations in furtherance thereof which are
not inconsistent with any express provisions of the Plan or the Equity Plan. The
Committee shall construe and interpret the Plan and any rules or regulations it
has adopted, and make such determinations (including without limitation
determinations of fact) as it determines are necessary or advisable for the
administration of the Plan. The interpretations and determinations of the
Committee shall be binding and conclusive. The Committee may amend the Plan in
its discretion, subject to Section 5(e). No member of the Committee shall be
liable for any action taken or omitted in connection with the administration of
the Plan unless attributable to such member’s willful misconduct that results in
a material breach of this Plan.
Section 2.
Participation.

(a)    Eligible Participants. Each Non-Employee Director shall be eligible to
participate in the Plan.
(b)    Deferral Elections. Each Non-Employee Director may participate in the
Plan by furnishing the Company with an election (a “Deferral Election”), signed
by the Non-Employee Director, pursuant to which the Non-Employee Director elects
to defer settlement of an Award of



SV\965131.1

--------------------------------------------------------------------------------




Restricted Stock Units. A Non-Employee Director who timely signs and returns a
Deferral Election to the Company shall become a “Participant” in the Plan. A
Participant’s Deferral Election with respect to an Award may not be modified or
revoked after the close of business on the last day the Participant may make his
or her Deferral Election as provided below, except in the event of an
Unforeseeable Emergency (as defined below) and if permitted by the Committee in
its sole discretion. Restricted Stock Units that are covered by a Deferral
Election shall constitute “Deferred Units.” Deferral Elections shall be
effective only if furnished to the Committee as follows, provided, that the
Committee in its discretion may limit the timing of a Deferral Election to one
or more of the following:
(1)    on or before December 31 of any calendar year (or such earlier date
established in the discretion of the Committee) with respect to Awards of
Restricted Stock Units granted to the Participant in the following calendar year
and any subsequent calendar years as specified in the Deferral Election;
provided, however, that no Deferral Election may be made under this subsection 1
with respect to any Awards of Restricted Stock Units granted to a Participant
with respect to any services performed by such Participant prior to the
applicable December 31;
(2)    in the case of the first year in which an employee becomes a Non-Employee
Director, which first year of eligibility shall be determined in accordance with
Treas. Reg. § 1.409A-2(a)(7), and with respect to Awards of Restricted Stock
Units granted to such employee after the date of the Deferral Election, within
30 days after the date such employee becomes a Non-Employee Director; provided,
however, that no election may be made by a Non-Employee Director pursuant to
this subsection 3 if the Company determines in its sole discretion that, prior
to becoming a Non-Employee Director, such Non-Employee Director was eligible to
participate in any “non-qualified deferred compensation plan” (as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)) that
would be aggregated with the Plan for purposes of Section 409A of the Code; or
(3)    on or before the 30th day following the date of any Award of Restricted
Stock Units, provided, however, that no Deferral Election made pursuant to this
subsection 3 shall be effective with respect to any Restricted Stock Units that
vest prior to the date that that is twelve months after the date of such
Deferral Election, unless the vesting of such Restricted Stock Units during such
twelve-month period may only occur in the event of the Participant’s death or a
change in control event (as defined in Treas. Reg. § 1.409A-3(i)(5).
Section 3.
Plan Accounts.

(a)    Plan Accounts. The Company shall establish an account on the books of the
Company (a “Plan Account”) for each Participant who furnishes a Deferral
Election and shall credit the Participant’s Plan Account with a number of
Deferred Units equal to the number of Restricted Stock Units that would have
been settled in the absence of the Participant’s Deferral Election. The
Committee shall also establish, to the extent necessary, separate subaccounts of
a Participant’s Plan Account to reflect the Participant’s Deferral Election for
different calendar years. The Committee shall debit the Plan Account of a
Participant each time a distribution is made to the Participant from his Plan
Account.
(b)    Distributions; Adjustments.

2
SV\965131.1

--------------------------------------------------------------------------------




(1)    Cash Distributions in respect of Dividends. With respect to each Deferred
Unit in a Participant’s Plan Account on the record date (the “Record Date”) of
any cash dividend or other distribution paid with respect to shares of common
stock of the Company, the Company shall pay to each Participant an amount of
cash or other property equal to the cash payment or other property that would
have been paid to the Participant in respect of such cash dividend or other
distribution under the terms of the applicable Award Agreement, but in no event
shall any payment be made to the Participant in respect of any cash dividend or
other distribution if the Record Date with respect to such cash dividend falls
after the date on which the Participant incurs a Separation from Service. Any
amount payable pursuant to this Section 3(b)(1) shall be paid to the Participant
at the time the respective cash dividend or other distribution is paid to the
holders of Company common stock, but in no event later than March 15 of the year
following the year in which the Record Date with respect to such cash dividend
or other distribution falls. Notwithstanding the foregoing, if the Participant
is entitled to such cash dividend or other distribution as a result of holding
shares of Company common stock issued with respect to a distribution made under
Section 4 of this Plan on or after the Record Date but prior to the payment of
the applicable cash dividend or other distribution (the “Distributed Shares”),
then the Participant shall not also be entitled to receive a cash payment with
respect to such cash dividend or distribution under this Section 3(b)(1) with
respect to the Distributed Shares.
(2)    Changes in Capitalization. If any change shall occur in or affect shares
of Company common stock on account of a merger, consolidation, reorganization,
stock dividend, stock split or combination, reclassification, recapitalization,
distribution to holders of shares of Company common stock (other than cash
dividends) or such similar event (as determined by the Committee in its
discretion), the Committee shall make such adjustments, if any, that it deems
necessary or equitable in each Participant’s Plan Account in order to prevent
the dilution or enlargement of the Participant’s benefits under the Plan.
(c)    Statements. As soon as practicable following the close of a calendar
year, the Company shall furnish to each Participant having a Plan Account a
statement setting forth the number of Deferred Units in his or her Plan Account
at the close of such calendar year.
(d)    Nature of the Company’s Obligations/Participant’s Rights. The Company’s
liability to pay the amount in a Participant’s Plan Account shall be reflected
in its books of account as a general, unsecured and unfunded obligation, and the
rights of a Participant or his or her designated beneficiary to receive payments
from the Company under the Plan are solely those of a general, unsecured
creditor. The Company shall not be required to segregate any of its assets in
respect to its obligations hereunder, and a Participant or designated
beneficiary shall not have any interest whatsoever, vested or contingent, in any
properties or assets of the Company. Without limiting the generality or effect
of the foregoing, a Participant shall have no voting rights with respect to
Deferred Units.
(e)    No Trust. Nothing contained in the Plan and no action taken pursuant to
the provisions hereof shall create or be construed to create a trust of any
kind, or a fiduciary relationship between (i) the Company and the Committee (or
any member thereof) and (ii) the Participant, his or her designated beneficiary
or any other person.
(f)    Optional Trust. The Committee, at any time, may authorize the
establishment of a trust for the benefit of the Participants, the assets of
which are always subject to the claims of general

3
SV\965131.1

--------------------------------------------------------------------------------




creditors of the Company and containing such other terms and conditions as the
Committee shall approve.
(g)    Vesting. The number of Deferred Units in a Participant’s Plan Account
shall be vested and nonforfeitable on the same date that the corresponding
Restricted Stock Units would have vested in accordance with the terms of the
applicable Award Agreement.
Section 4.
Distributions in Respect of Plan Accounts.

(a)    Scheduled Distributions. Distributions in respect of a Participant’s Plan
Account shall be made in accordance with the distribution option elected by such
Participant in the Deferral Election (the “Distribution Election”). A separate
Distribution Election shall apply to each Deferral Election. Subject to Section
4(b), the distribution options available under the Plan are as follows:
(1)    Separation from Service. Distribution as soon as practicable following
the Participant’s Separation from Service as determined by the Company, but in
no event later than December 31st of the year of the Participant’s Separation
from Service. For purposes of this Plan, a Separation from Service shall mean
the Participant’s “separation from service” with the Company as such term is
defined in Treasury Regulation § 1.409A-1(h) and any successor provision
thereto.
(2)    Date Certain. Distribution on a date fixed by the Participant in the
Deferral Election (or in any Rollover Election as provided in Section 4(d)
below).
(b)    Accelerated Distributions.
(1)    Death of Participant. If a Participant dies, the amount of the
then-current balance credited to his or her Plan Account shall be distributed to
the designated beneficiary of the Participant, or if there is no designated
beneficiary or such beneficiary does not survive the Participant, such
distribution shall be made to the estate of the Participant. Such distributions
shall be made as soon as practicable following the date of the Participant’s
death, but in no event later than December 31st of the year of the Participant’s
death. Notwithstanding the foregoing, with respect to amounts deferred pursuant
to a Deferral Election made in accordance with Section 2(b)(3) of this Plan, if
the Participant dies prior to the date that is twelve months after the date of
such Deferral Election, such Deferral Election shall not be given effect and
such amounts shall be distributed to the beneficiary of the Participant in
accordance with the terms of the applicable Award Agreement.
(2)    Financial Emergency. If a Participant encounters a severe and
unforeseeable financial emergency, the Committee may authorize prompt
distribution to the Participant of such portion of the amount in the Plan
Account of the Participant as is required to meet the immediate financial need
created by the emergency. For purposes hereof, financial emergency shall include
a severe financial hardship resulting from a sudden and unexpected illness or
accident of the Participant or a dependent, the loss of the Participant’s
property due to casualty or any other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, in each case as determined in the sole discretion of the Committee,
provided, however, that no accelerated distribution shall be authorized unless
such financial emergency constitutes an “unforeseeable emergency” within the
meaning of Treasury Regulation § 1.409A-3(i)(3) or any successor provision
thereto (an “Unforeseeable Emergency”). Without limiting the foregoing,
distribution of the Participant’s

4
SV\965131.1

--------------------------------------------------------------------------------




Plan Account will not be made to the extent that any such hardship may be
relieved through reimbursement or compensation by insurance or otherwise, by
liquidation of the Participant’s assets (to the extent such liquidation would
not itself cause a severe financial hardship) or by the cessation of deferrals
under the Plan in accordance with the terms of the Plan. To apply for an
accelerated payment by reason of financial emergency as aforesaid, the
Participant shall furnish the Committee, in writing and in reasonable detail,
with the relevant facts and information, and the determination of the Committee
as to whether an Unforeseeable Emergency has occurred and whether an accelerated
payment is warranted under this provision and the amount of any such payment
shall be binding and conclusive.
(3)    Change in Control. If there is a Change in Control of the Company, then
the amount of each Participant’s Plan Account shall be paid immediately to such
Participant. Notwithstanding the foregoing, with respect to amounts deferred
pursuant to a Deferral Election made in accordance with Section 2(b)(3) of this
Plan, if a Change in Control occurs prior to the date that is twelve months
after the date of such Deferral Election, such Deferral Election shall not be
given effect and such amounts shall be distributed to the Participant in
accordance with the terms of the applicable Award Agreement. For the purposes of
the Plan, no Change in Control shall be deemed to occur unless there has been a
change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, in each case
within the meaning of Treas. Reg. § 1.409A-3(i)(5).
(c)    Designation of Beneficiary. A Participant shall have the right to
designate a beneficiary for the purposes of receiving an accelerated
distribution as provided in Section 4(b)(1) above at any time by furnishing the
Company with a Beneficiary Designation Form. A Participant may change or revoke
a beneficiary designation at any time and from time to time by furnishing a
revised Beneficiary Designation Form to the Company.
(d)    Rollover Elections. A Participant may file an additional Deferral
Election (a “Rollover Election”) with respect to any Deferred Units for which a
distribution option under Section 4(a)(2) has previously been elected, provided
that (i) such Rollover Election is filed at least twelve months before the
distribution date specified in the prior Distribution Election, (ii) such
Rollover Election specifies a distribution date at least five years later than
the distribution date specified in the prior Distribution Election, and (iii)
the requirements of Treasury Regulation Section 1.409A-2(b) are otherwise met.
(e)    Form of Distribution. Notwithstanding anything to the contrary in an
Award Agreement, distribution of a Participant’s Plan Account shall be in the
form of shares of Company common stock.
Section 5.
Miscellaneous Provisions.

(a)    No Assignment. The rights and interests of the Participants under the
Plan may not be anticipated, assigned, transferred, pledged or encumbered,
except upon death by virtue of the law of descent and distribution. Any attempt
by the Participant so to anticipate, assign, transfer, pledge or encumber
purported rights and interest shall be null and void.
(b)    No Service Contract/Bonus Commitment. The Plan does not constitute a
service contract between the Company and the Participant. Neither the Plan nor
the accrual of Deferred Units hereunder shall constitute an undertaking, express
or implied, giving the Participant the right to remain

5
SV\965131.1

--------------------------------------------------------------------------------




in the service of the Company or interfere with the right of the Company and its
stockholders to terminate the Participant’s service, nor giving the right to
require the Participant to remain in its service or to interfere with the
Participant’s right to terminate service. Participation in the Plan does not
confer upon a Participant the right to receive an Award of Restricted Stock
Units from the Company in any year.
(c)    Entire Plan. The Plan, collectively with the Equity Plan, any Deferral
Election Form and any Beneficiary Designation Form, constitutes the entire
understanding and agreement between the Participant and the Company in respect
of the subject matter hereof, and neither party has relied on any
representations of the other party except as expressly set forth herein.
(d)    Binding Effect. This Plan shall be binding upon and inure to the benefit
of (i) the Company, its successors and assigns by merger, consolidation,
purchase or otherwise, and (ii) the Participant and the heirs, executors,
administrators and legal representatives of such Participant.
(e)    Amendment and Termination. The Company at any time and from time to time,
but only in a manner that complies with Treasury Regulation §
1.409A-3(j)(4)(ix), may amend, modify, suspend, reinstate or terminate this Plan
in whole or in part in such respects as it may deem advisable; provided,
however, that no such amendment, modification, suspension, reinstatement or
termination shall adversely affect the rights of a Participant with respect to
the amount then credited to the Plan Account of such Participant. In the event
that the Plan is terminated as described in Treasury Regulation Section
1.409A-3(j)(4)(ix), the balance in a Participant’s Plan Account shall be paid to
such Participant or beneficiary, as applicable, in full satisfaction of all such
Participant’s or beneficiary’s rights and benefits hereunder, pursuant to the
applicable requirements of Treasury Regulation § 1.409A-3(j)(4)(ix).
(f)    Governing Law. The Plan shall be governed by and construed and
interpreted in accordance with the laws of the State of California, including
without limitation, the California statute of limitations, but without giving
effect to the principles of conflict of laws of such State.
(g)    Section 409A Compliance. Notwithstanding any provision of the Plan to the
contrary, if at the time of the Participant’s Separation from Service, the
Participant is a “specified employee” as defined in Section 409A the Code, as
reasonably determined by the Company in accordance with Section 409A of the
Code, and the deferral of the commencement of any distributions that would
otherwise be made hereunder as a result of such Separation from Service is
necessary in order to prevent any accelerated or additional tax under Section
409A of the Code, then the Company will defer the commencement of the
distributions hereunder until the date that is at least six (6) months following
the Participant’s Separation from Service (or the earliest date permitted under
Section 409A of the Code), whereupon the Company will make such distributions to
the Participant that would have otherwise been previously made to the
Participant under the Plan during the period in which such distributions were
deferred. Thereafter, distributions will resume in accordance with the Plan. It
is intended that this Plan shall be limited, construed and interpreted in
accordance with Section 409A of the Code. It is also intended that to the extent
that any payment or benefit described hereunder is subject to Section 409A of
the Code, it shall be paid in a manner that will comply with Section 409A of the
Code, including guidance issued by the Secretary of the Treasury and the
Internal Revenue Service with respect thereto. No provision in this Plan shall
be interpreted or construed to directly or indirectly transfer any liability for
a failure to comply with Section 409A of the Code from a Participant or other
individual to the Company, or any other individual or entity affiliated with the
Company.

6
SV\965131.1

--------------------------------------------------------------------------------




(h)    Expenses of the Plan. All expenses of administering the Plan shall be
borne by the Company.
(i)    Notice. Any notice in connection with the Plan shall be in writing and
shall be delivered in person or by certified mail, return receipt requested. Any
notice given by certified mail shall be deemed to have been given upon the date
of delivery indicated on the certified mail return receipt, if correctly
addressed.
(j)    Effective Date and Term. The Plan shall be effective as of the date this
plan is adopted, and subject to Section 5(e) shall continue in effect until
terminated by the Company.


* * * * *

7
SV\965131.1